Citation Nr: 1644615	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  12-30 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York



THE ISSUES

1.  Entitlement to an initial compensable evaluation for asthma.

2.  Entitlement to an initial compensable evaluation for gastroesophageal reflux disease (GERD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from November 1990 to May 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system.  The Virtual VA electronic folder contains additional VA medical records which have been reviewed by the Agency of Original Jurisdiction (AOJ) and the Board.  Otherwise the documents in Virtual VA are irrelevant or duplicative of those in VBMS.  Any future consideration of this Veteran's case must take into account the existence of these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claims to obtain outstanding VA treatment records and additional VA examinations. 

The Veteran was most recently provided VA examinations in May 2012 in connection with his claims.   Thereafter, the Veteran and his representative essentially assert that the VA examinations were inadequate in that they did not accurately reflect the severity of the Veteran's asthma and GERD disabilities.  Specifically, the Veteran contends that his symptoms of asthma and GERD are worse without the regular use of medications such as Montelukast and Omeprazole.  As such, the Veteran contends that the VA examination reports did not consider the severity of his disabilities without the use of such medications.  See e.g. October 2012 VA Form 9.  

The Board notes that although the Veteran's use of medications for asthma and GERD were noted in the May 2012 VA examination report, it is unclear to what extent the examiner considered the impact of medications when evaluating the severity of the service-connected disabilities.  See Jones v. Shinseki, 26 Vet. App. 56, 61-63   (2012) (holding that the Board may not deny entitlement to an increased rating on the basis of relief provided by medication when those effects are specifically contemplated by the rating criteria).   Therefore, the Board finds additional examinations are required to address the effects of medication in assessing the severity and manifestations of the Veteran's asthma and GERD.
Moreover, as the VA examinations were performed over four years ago and as the most recent treatment reports of record are dated February 2012, the Board finds that more contemporaneous VA examinations are appropriate to determine the current severity of the Veteran's asthma and GERD disabilities prior to a final adjudication of the claims.  See Snuffer v. Gober, 10 Vet. App. 400   (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 381   (1994).

Accordingly, the case is REMANDED for the following action:

1.   The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his asthma and GERD.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA treatment records, including any records from the VA Medical Center in Buffalo, New York dated from February 2012 to the present.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected asthma.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed, including pulmonary function testing.

The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's asthma under the rating criteria.  In addition, the examiner should indicate which pulmonary function test result most accurately reflects the Veteran's level of disability.  The examiner should indicate the degree of functional impairment that the Veteran has as a result of his asthma symptoms.

Finally, the examiner must estimate, if possible, the severity of the Veteran's asthma without any medication.

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation. An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382   (2010).  As such, if the examiner is unable to offer an opinion, it is essential that he or she provide a rationale for the conclusion that an opinion could not be provided without resort to speculation.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected GERD.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed, including an upper endoscopy.

The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's service-connected GERD under the rating criteria, to include, if possible, without consideration of the ameliorative effects provided by medications.  In particular, the examiner should note whether the Veteran experiences pain, vomiting, dysphagia, pyrosis, hematemesis, melena, or material weight loss, and should indicate the degree of functional impairment that the Veteran has as a result of his GERD symptoms.

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation. An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones, 23 Vet. App. at 382.  As such, if the examiner is unable to offer an opinion, it is essential that he or she provide a rationale for the conclusion that an opinion could not be provided without resort to speculation. 

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




